Order entered October 21, 2014




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-00947-CV

                  IN RE COLONY INSURANCE COMPANY, Relator

                    On Appeal from the 429th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 429-00871-2014

                                         ORDER
               Before Chief Justice Wright and Justices FitzGerald and Francis

      Before the Court is the motion of real party in interest, Kish, LLC d/b/a Quality Towing,

for sanctions against relator Colony Insurance Company. We DENY the motion.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE